Citation Nr: 1704027	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 for posttraumatic stress disorder (PTSD) with anxiety, sleep impairment, and depression.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to June 2008, with prior inactive service totaling eleven months and fifteen days.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009, May 2009, and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the February 2009 rating decision, the RO, in pertinent part, granted service connection for PTSD with anxiety, sleep impairment, and depression, and assigned an initial disability rating of 10 percent, effective June 7, 2008.

In a May 2009 rating decision, the RO, in pertinent part, granted service connection for lumbar spondylosis and assigned an initial disability rating of 10 percent effective April 9, 2009; degenerative joint disease of the right knee and assigned an initial disability rating of 10 percent, effective April 9, 2009; degenerative joint disease of the left knee and assigned an initial disability rating of 10 percent, effective April 9, 2009; and right shoulder tendonitis and assigned an initial disability rating of 10 percent, effective June 7, 2008.  In that decision, the RO also increased the rating for the PTSD with anxiety, sleep impairment, and depression from 10 to 30 percent, effective January 31, 2009.

An unappealed February 2010 rating decision denied entitlement to TDIU based upon consideration of multiple service-connected disabilities.  During the appeal period, which began prior to the February 2010 rating decision, the Veteran presented evidence and argument that he is unemployable solely due to his PTSD.  In light of this argument and evidence, the Board expanded the appeal to include the matter of his entitlement to TDIU as part and parcel of the initial rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).  

In a May 2010 rating decision, the RO granted separate ratings of 10 percent each for radiculopathies of the bilateral lower extremities, effective April 9, 2009, as objective neurologic abnormalities associated with the low back disability.  

In December 2012 the Board remanded the case to afford the Veteran his requested video-conference hearing, which was conducted in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.

In an April 2015 decision, the Board dismissed the Veteran's claims for higher initial ratings for his radiculopathy of the lower extremities as he had withdrawn them from appeal, and remanded the remaining claims, which had also included a claim for service connection for a left shoulder disorder, for additional development.  

In an August 2016 rating decision, the RO increased the initial rating for PTSD with anxiety, sleep impairment, and depression to 50 percent, effective June 7, 2008.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted service connection for left shoulder tendonitis with an initial 20 percent rating, effective June 7, 2008.  Thereafter, the Veteran entered a notice of disagreement in September 2016 as to the propriety of the assigned initial ratings for his PTSD and left shoulder disability.  However, the propriety of initial assigned rating for the Veteran's PTSD is already on appeal.  Further, according to the Veterans Appeals Control and Locator System, the claim of entitlement to a higher initial rating for the Veteran's left shoulder disability still being developed by the RO.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

Finally, in October 2016, the Veteran's representative requested a copy of the all documents added to the Veteran's claims file since April 17, 2014.  The Board provided the Veteran's representative with these documents in January 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues other than entitlement to a higher initial rating for PTSD with anxiety, sleep impairment, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to May 18, 2015, the Veteran's PTSD with anxiety, sleep impairment, and depression was manifested by occupational and social impairment with deficiencies in most areas due to his psychiatric symptomatology, to include suicidal ideation with attempts, depression, disturbances in mood, feeling numb or detached, anger, irritability, anxiety, constantly on guard, sleep problems, nightmares, flashbacks, difficulty with relationships, difficulty adapting to stressful circumstances, inappropriate behavior, and impairment in thought process and communication, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the appeal period beginning May 18, 2015, the Veteran's PTSD with anxiety, sleep impairment, and depression is manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, to include anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the appeal period prior to May 18, 2015, the criteria for an initial rating of 70 percent, but no higher, for PTSD with anxiety, sleep impairment, and depression, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the appeal period as of May 18, 2015, the criteria for an initial rating in excess of 50 percent for PTSD with anxiety, sleep impairment, and depression, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, a January 2009 letter, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the February 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in January 2009, August 2009, May 2015, and April 2016 so as to evaluate the nature and severity of his PTSD.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a higher initial rating for PTSD has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the November 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's December 2012 and April 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In this regard, in December 2012, the matter was remanded in order to afford the Veteran a hearing before a Veterans Law Judge, which was conducted in November 2014.  In April 2015, the matter was remanded in order to obtain updated VA treatment records and afford him a VA examination.  Subsequently, updated VA treatment records were obtained and VA examinations were conducted in May and June 2015 and April 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2012 and April 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in April 2012 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In the instant case, the Veteran has appealed the propriety of the initially assigned rating for his PTSD, which has been assigned a 50 percent rating, effective June 7, 2008.

A September 2008 private medical report from Spartanburg Regional Healthcare System entitled Initial Psychiatric Evaluation shows that the Veteran was being seen for suicidal ideation after he threatened self-harm and held a knife to his throat.  At the time of the interview, he denied having a current suicidal ideation.

During a January 2009 VA examination, the Veteran reported difficulty with sleep, nightmares, intrusive thoughts, difficulty with crowds, anxiety, and avoidance symptoms.  It was observed that the Veteran lived with his wife and two children, and described the relationship as good.  He was a full-time student at a community college, and just began working as a correctional officer.  Upon mental status examination, the examiner noted that the Veteran was alert and oriented.  He provided an accurate history.  His insight was adequate.  His affect was blunted.  His response latencies were normal.  He demonstrated adequate attention.  The Veteran was logical and goal directed.  Memory was within normal limits.  The Veteran reported dysphoria, but no other symptoms of depression.  He denied suicidal and homicidal ideations.  There was no evidence of a thought process or content disorder.

The examiner assessed the Veteran's current psychiatric presentation as having a mild degree of impairment in social functioning and a mild degree of impairment in occupational functioning; and an overall level of disability that was mild.  The report contains a diagnostic impression of PTSD, mild on Axis I; and records a GAF score of 60 currently.

Private treatment records show treatment in May 2009 for episodes of extreme depression with suicidal thoughts, occurring about every two months.


Private medical records include a Certificate of Licensed Physician Examination for Emergency Admission dated in June 2009.  In that document, the physician stated that the Veteran came into the treating facility under order of detainment (involuntary hospitalization).  The physician stated further that the Veteran was suicidal with a plan to cut his throat and wrist, and that police were on the scene.  In the facility, the Veteran continued to have suicidal ideation with plan.  He was labile and unpredictable.

Private treatment records of the Veteran's psychiatric hospitalization treatment in June 2009 shows that the provisional diagnoses on admission were rule out: PTSD chronic, severe; bipolar affective disorder; and major depressive disorder recurrent, severe, with psychotic features.  The report shows GAF scores of 35 on admission, 60 on discharge, and that the highest GAF score in the past year was 60.

A military service document titled Reserve Health Readiness Program, DD Form 2900, dated in June 2009 noted the Veteran's service in the Marine Corps in theater from September 2006 to May 2007. The Veteran reported that, during deployment, he experienced blast or explosions, at which time he lost consciousness, felt dazed, confused or saw stars, and he did not remember the event.

The Veteran reported that he subsequently had memory problems, balance problems, ringing, irritability, headaches, and sleep problems, all of which he still had within the past week.  He reported that he had experiences that were so frightening that he had had nightmares, tried not to think about it, was constantly on guard, and felt numb or detached.  He reported that, within the past month, he had been bothered by thoughts much of the time and that he would be better off dead.  The examiner commented that the Veteran reported that he had been hospitalized four times as a high suicide risk.

A school document dated in August 2009 and titled Student Disciplinary Action Report shows that the Veteran was warned about his verbal behavior in school.

During an August 2009 VA examination, the examiner reviewed the Veteran's recent treatment records dated earlier in the month, and noted complaints of difficulty with sleep.  However, he was not suicidal or homicidal, and did not experience auditory or visual hallucinations.  He reported some paranoid responses when he felt someone was trying to get into the house and avoided crowds.  The examiner further observed that the Veteran's treatment provider noted that the Veteran had anxiety and depression, and nightmares.  A GAF of 55 was provided.

At the examination, the examiner observed that the Veteran reported three hospitalizations for suicidal ideation, and had two disciplinary complaints regarding his anger problems at school.  It was observed that the Veteran's spouse accompanied him to the examination.  He reported difficulty with sleeping, nightmares, intrusive thoughts, flashbacks, anxiety, hypervigilance, exaggerated startle response, and difficulty with crowds and loud noises.  The Veteran also indicated that he had difficulty with trust, poor socialization, restricted range of emotion, and feelings of depression and hopelessness.

With regard to his social functioning, it was noted that the Veteran lived with his spouse and two daughters, as well as his wife's cousin.  He reported having no close friends outside of his family.  It was noted that he went to school and came home, and did not participate in social activities outside of the house.  In this regard, the Veteran reported poor motivation to complete his activities of daily living and will skip basic hygiene about two days a week.

With regard to his occupational functioning, it was reported that the Veteran had been employed as a correctional officer for five months and had to stop working due to anger problems and because he was missing too many days of work.  He was currently attending class full-time studying cosmetology, but, as mentioned above, had received two disciplinary letters related to anger issues.

On mental status examination, the examiner found that the Veteran was alert and oriented.  His thought process was linear and history was adequate.  His affect was mildly anxious.  He demonstrated insight. Attention was intact and memory was mildly impaired.  The Veteran described episodes of flashbacks and reported one incident where he thought someone was breaking into the house; however, he did not otherwise report any overt psychotic symptoms.  The Veteran denied any current suicidal or homicidal ideation.

The report contains a diagnosis of PTSD on Axis I, and a GAF score of 55 currently.  The examiner commented that overall, based on a thorough review of the Veteran's claims file, the Veteran was reporting continued symptoms of PTSD, and was reporting moderate impairment in functioning due to PTSD symptoms, including moderate impairment in social functioning, and moderate impairment in occupational functioning.  The examiner commented that this level of global assessment of functioning reflected the Veteran's presentation at his most recent mental health medication management session earlier in August 2009, as well as a reflection of his history of three hospitalizations within the last year and his report of his current level of social and occupational functioning.  The examiner concluded that currently the Veteran was demonstrating moderate impairment in social functioning moderate impairment in occupational functioning related to PTSD.

A November 2009 Psychiatric Review Technique Form (Form SSA-2506-BK), shows results of a psychiatric evaluation of the Veteran conducted by a clinical psychologist for SSA disability benefits purposes. That report shows that the examining psychologist concluded that the Veteran had severe mental impairments that would likely preclude employment.  In part, she opined that the Veteran was unlikely to be able to maintain appropriate social relations in the workplace.

In March 2014, the Veteran and his spouse divorced as a result of her infidelity.  The record also contains a number of lay statements from family and others dated through November 2014, which attested to the Veteran having severe symptoms due to his service-connected psychiatric disability.

In a December 2014 statement by a VA Licensed Social Worker providing treatment for the Veteran for his psychiatric disability, it was stated that, during the course of treatment, the Veteran has presented with deficiencies in mood, deficiencies in family relations, deficiencies in work and school, deficiencies in judgment, difficulty adapting to stressful circumstances and intrusive thoughts.  She further stated that the Veteran continued to show intermittent inability to perform activities of daily living and depression affecting his ability to function independently, appropriately, and effectively.  She stated that the Veteran had a history of grossly inappropriate behavior, gross impairment in thought process and communication, unprovoked hostility, and suicidal ideation.

The report of a May 2015 VA examination recorded that current diagnoses included PTSD, alcohol abuse in partial remission, and cannabis abuse in remission.  The report recorded that the Veteran last worked in 2009 at a prison where he was employed for two months.  He was forced to resign because of a conflict with an inmate and missing time from work to attend mental health appointments.  The Veteran reported that he had also had problems with irritability and concentration on that job.  The Veteran was currently receiving both VA individual and group counseling; and also private counseling for anger as mandated by a court.
 
At the May 2015 VA examination, it was noted that the Veteran was divorced, lived alone, and was not currently dating.  He reported that he had a good relationship with his three children and a step-child, but had not seen them recently due to issues with his ex-wife.  He reported having 4 close friends and 6-7 casual friends.  The Veteran also indicated that he was close to his parents, and enjoyed spending time outdoors, swimming, and boating with his parents.  He also cooked, cleaned, did yard work, watched TV, reads, spent time on the internet, attended church weekly, eats out one to two times a month, and spent time with his dogs.

With regard to his occupational history, the examiner noted that the Veteran finished high school and earned an associate's degree in horticulture.  He reported that he last worked in 2009 at a prison, but was forced to resign because of a physical conflict with an inmate and due to missing work for mental health appointments.  The Veteran indicated that he had problems with irritability and concentration on the job. 

The examination report recorded that symptoms applicable to PTSD included anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran's mood was somewhat dysphoric, and his affect was congruent with his mood.  His thought process was circumstantial, and his speech was elaborative.  There was no evidence of psychomotor agitation or retardation; and the Veteran denied any current suicidal or homicidal ideation.

The examiner commented that the Veteran's level of occupational and social impairment due to his service-connected psychiatric disability was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is commensurate with a 30 percent rating under the General Rating Formula.  In this regard the examiner opined that the extent of the Veteran's alcohol abuse in partial remission and cannabis abuse in remission were efforts to cope with his PTSD.

The examiner commented that the Veteran's current presentation was suggestive of moderate impairment associated with PTSD; and that records suggested there were periods of poorer functioning in the previous several years.  The examiner commented that, with the Veteran having reported decreasing his alcohol use and discontinuing his use of cannabis, it appeared that discontinuing his alcohol use had helped to improve his functioning.  

The report of an April 2016 VA examination reflects a similar social history to the one described at the May 2015 VA examination; however, the Veteran reported that he was currently in a relationship with a girlfriend, and lived with her and her son.  He described the relationship with both as good, and indicated that he tried to manage his irritability.  The Veteran also reported that he had 2 to 3 close friends and no casual friends, but was close with his parents and brother.  With regard to his occupational functioning, the Veteran reported that he last worked in 2014 doing construction work 25 to 30 hours a week.  He indicated that he performed such work for about a year, but stopped because they no longer needed his help.  He denied missing time from the job due to mental health issues, denied having problems with irritability or concentration on the job, and reported that he was currently looking for work at present.  

The examination report recorded that symptoms applicable to the Veteran's PTSD included anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran's mood was somewhat dysphoric, and his affect was congruent with his mood.  His thought process was circumstantial, and his speech was elaborative.  There was no evidence of psychomotor agitation or retardation; and the Veteran denied any current suicidal or homicidal ideation.

The examiner commented that the Veteran's level of occupational and social impairment due to his service-connected psychiatric disability was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is commensurate with a 30 percent rating under the General Rating Formula.  The examiner opined that the Veteran's alcohol use disorder and history of cannabis abuse in remission both represented an effort to cope with PTSD.

The examiner concluded the examination report with comments the Veteran was currently presenting with moderate symptoms of PTSD and alcohol use disorder.  He had received no mental health treatment since his last VA examination and reported that he was coping more effectively with his symptoms.  The examiner commented that the Veteran's alcohol use disorder represented an effort to cope with PTSD.  Regarding the history of varying GAF scores, the examiner commented that the different scores reflected the differences in the Veteran's functioning at different points in time while facing different stressors.  The examiner further found that he currently appeared more stable than at other times.  He concluded that the Veteran's PTSD was currently resulting in moderate impairment and did not render him unable to secure and maintain substantially gainful employment.  Rather, it was determined that he would work best in a job in which he works with a few other people and has limited competing job demands.

Based on the foregoing, the Board finds that, for the appeal period prior to May 18, 2015, the Veteran's PTSD with anxiety, sleep impairment, and depression was manifested by occupational and social impairment with deficiencies in most areas due to his psychiatric symptomatology, to include suicidal ideation with attempts, depression, disturbances in mood, feeling numb or detached, anger, irritability, anxiety, constantly on guard, sleep problems, nightmares, flashbacks, difficulty with relationships, difficulty adapting to stressful circumstances, inappropriate behavior, and impairment in thought process and communication, without more severe manifestations that more nearly approximate total occupational and social impairment.

In this regard, the Veteran was hospitalized multiple times for psychiatric symptoms including suicidal ideation or an attempt to commit suicide.  In November 2009, a SSA clinical psychologist concluded that the Veteran had severe mental impairments that would likely preclude employment.  In the December 2014 statement, the VA Licensed Social Worker providing treatment opined that the Veteran had deficiencies in most areas, including: mood, family relations, work and school, and judgment.  At that time she found that the Veteran continued to show intermittent inability to perform activities of daily living and depression affecting his ability to function independently, appropriately and effectively.  She also stated that the Veteran had a history of grossly inappropriate behavior, gross impairment in thought process and communication, unprovoked hostility, and suicidal ideation.  Although the VA examinations appear to show a somewhat less severe psychiatric picture for the Veteran at the specific times of those examinations, overall on review of the totality of the evidence and affording the Veteran's claim the benefit of the doubt, the evidence warrants a 70 percent disability for PTSD with anxiety, sleep impairment, and depression for the appeal period prior to May 18, 2015.  

However, as of the date of the May 18, 2015, VA examination, the Board finds that an initial rating in excess of 50 percent is not warranted.  In this regard, for such period, the Veteran's PTSD with anxiety, sleep impairment, and depression is manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, to include anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

In this regard, the examinations conducted in May 2015 and April 2016 reflect improvement in the Veteran's PTSD symptomatology, and the resulting social and occupational impairment.  Furthermore, by the May 2015 VA examination, the Veteran's most severe PTSD symptomatology, to include his suicidal ideation, was absent, and his social and occupational functioning had improved.  In fact, he was noted to have a close relationship with his parents and brother, numerous close and casual friends, and, by the time of the latter examination, was living with his girlfriend and her son.  Furthermore, at such examinations, it was noted that he had been working again, and was able to control his PTSD symptomatology such that it did not interfere with his ability to remain employed.  

Consequently, for the period beginning May 18, 2015, as the Veteran does not demonstrate more severe psychiatric symptomatology, with resulting social and occupational impairment, indicative of that contemplated by a 70 percent rating, such an increased rating is not warranted.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the appeal period.  While some of the Veteran's symptoms noted prior to May 18, 2015, are similar to symptoms associated with a 100 percent rating, these levels of severity contemplate total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran has suicidal ideation, and because the 100 percent level contemplates persistent danger to self and others does not mean his psychiatric disorder rises to the 100 percent level.  Indeed, the 70 and 100 percent criteria each contemplate some form of danger to self or others.

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating.  In this regard, the Board finds that the Veteran's social and occupational impairment are not total.  The Board acknowledges that the Veteran has experienced serious social impairment prior to May 18, 2015; however, throughout the appeal period, he has maintained, albeit often strained, relationships with family, namely his children and parents, and a few friends.  Furthermore, as of May 18, 2015, he had expanded his social circle and, by April 2016, had entered a new romantic relationship and lived with his girlfriend and her son.  In sum, such social functionality evinces that the frequency, severity, and duration of his symptoms do not result in total social impairment.  Furthermore, while the Veteran has difficulty remaining employed during the period from 2009 to approximately 2013, he was attending school full-time.  Moreover, one cannot achieve a 100 percent schedular rating for PTSD without total occupation and social impairment, and, as previously discussed, the record does not show total social impairment at any point pertinent to the appeal period.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas for the appeal period prior to May 18, 2015, and no more than occupational and social impairment with reduced reliability and productivity for the appeal period as of such date.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, a 70 percent rating, but no higher, for PTSD is warranted prior to May 18, 2015.  However, a 100 percent rating for PTSD is not warranted at any time during the appellate period.  See Fenderson, supra.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD, and, as discussed above, has in fact awarded a higher initial rating prior to May 18, 2015, in light of increased symptomatology and impairment.  However, the Board finds that his symptomatology has otherwise been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 70 percent prior to May 18, 2015, and a rating of 50 percent thereafter, but no higher.  There is no further reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  


ORDER

For the appeal period prior to May 18, 2015, an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

For the appeal period beginning May 18, 2015, an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks increased ratings for lumbar spondylosis, degenerative joint disease of the left and right knees, and right shoulder tendonitis.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Throughout the appellate period, the Veteran has undergone VA musculoskeletal examinations in April 2009, September 2009, May 2015, and June 2015; however, none included joint testing for pain on passive motion, in weight-bearing, and nonweight-bearing.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee, spine, and right shoulder disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

In examining the bilateral knees, spine, and right shoulder, the examiner is to document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also indicate whether pain or weakness significantly limits functional ability during flare-ups or when each joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether each joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  The examiner is requested to specifically state whether any additional motion loss is found on repetitive testing

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knees, spine, and right shoulder conducted during the course of the appeal in April 2009, September 2009, May 2015, and June 2015.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also address any additional relevant findings referable to the Veteran's bilateral knees, spine, and right shoulder disabilities, and comment on the functional effect of such disabilities on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


